Citation Nr: 0125428	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  95-33 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disability.  

2.  Entitlement to an increased rating for right patella 
chondromalacia, status post re-alignment, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran served on active military duty between November 
1969 and February 1970.  

The appeal regarding the veteran's claim for TDIU benefits 
arose out of an October 1994 rating decision that also 
addressed claims for an increased rating and entitlement to 
an extension of a convalescent rating.  A hearing at which 
the veteran testified regarding these three matters was 
conducted at the VA regional office (RO) in June 1997, and 
each of these issues was the subject of a decision by the 
Board of Veterans' Appeals (Board) in November 1999.  The 
Board entered final determinations regarding the increased 
rating claim, and the convalescence rating extension claim, 
but remanded the claim for TDIU benefits to the RO for 
additional development.  The TDIU claim has since been 
returned to the Board.  

The procedural development of the second issue identified on 
the front page of this document will be discussed in the 
Remand below. 

In addition to the foregoing, it is observed that in the 
Introduction to its November 1999 decision, the Board 
referred to the RO for appropriate development and decision, 
an October 1995 claim from the veteran for service connection 
for a psychiatric disability.  In its referral, the Board 
noted that in the report of a psychiatric examination 
conducted for VA purposes in March 1996, the veteran had been 
diagnosed to have depression that was apparently linked to 
the veteran's right knee disability.  Although the veteran 
raised that matter again in a May 2000 statement, the record 
does not reflect any action has been taken on it.  
Accordingly, the Board is again referring this issue to the 
RO for adjudication.  



REMAND

The veteran seeks to establish entitlement to a total 
disability rating due to impairment caused by his service 
connected disability.  Presently, the veteran's only service 
connected disability affects his right knee.  Because of the 
nature of that impairment, however, it is evaluated as two 
separate disabilities.  One rating accounts for arthritis, 
which is rated as 10 percent disabling, and the other 
accounts for instability, which is rated as 30 percent 
disabling.  (The disabilities themselves are characterized as 
right patella chondromalacia status post re-alignment; and 
traumatic arthritis of the right knee.) The veteran's 
combined disability evaluation is 40 percent.  

Under applicable criteria, total disability ratings for 
compensation purposes based on individual unemployability may 
be assigned where the combined schedular rating for the 
veteran's service-connected disabilities is less than 100 
percent when it is found that such disorders are sufficient 
to render the veteran unemployable without regard to either 
his advancing age or the presence of any non-service-
connected disorders. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341.

Under 38 C.F.R. § 4.16(a), specific schedular standards must 
be met in order to warrant the award of a total disability 
rating based on individual unemployability due to service-
connected disabilities.  Those criteria are as follows:

Total disability ratings for compensation may be 
assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities: Provided [t]hat, if 
there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring 
the combined rating to 70 percent or more. . . . It 
is provided further that the existence or degree of 
non-service- connected disabilities or previous 
unemployability status will be disregarded where 
the percentages referred to in this paragraph for 
the service-connected disability or disabilities 
are met and in the judgment of the rating agency 
such service- connected disabilities render the 
veteran unemployable.  38 U.S.C.A. § 4.16(a).  

As indicated in the Introduction above, the veteran's TDIU 
claim has now been pending since 1994.  Over this course of 
time, a growing body of evidence has accumulated.  Relevant 
to the TDIU claim, this evidence includes that which shows 
the veteran apparently has not worked since a 1993 right knee 
surgery, and comments from a social worker in 1996 and 2000 
that suggest the veteran's right knee disability prevents his 
employment in his career field (manual labor).  Similarly, 
November 1994 and February 1995 statements from VA physicians 
reflect the opinion that the veteran was no longer able to 
work in electrical construction due to his knee disability.  

Other evidence, however, shows that while the veteran is 
currently in receipt of benefits from the Social Security 
Administration, that award was based on impairment related to 
metastatic malignant melanoma.  The veteran was actually 
denied Social Security benefits based on an earlier claim in 
1994, when his only impairment was due to his right knee 
disability.  Further, a December 1999 statement from a 
private physician indicated that additional surgery on the 
veteran's right knee could be anticipated to alleviate "95 % 
of the crepitance and hopefully that much of his pain and 
discomfort."  

Based on the foregoing, it is not at all clear from the 
current record that TDIU benefits are warranted in this case.  
At the same time, however, the record shows that the veteran 
initiated an appeal with respect to the evaluation assigned 
for his right knee chondromalacia in an April 2000 rating 
action, by submitting a notice of disagreement with that 
decision in May 2000.  Since, establishing a higher 
evaluation for this disability could, at least in theory, 
result in a favorable determination with respect to the TDIU 
claim, it will be necessary to give the veteran an 
opportunity to perfect an appeal with respect to this issue 
before the Board enters any conclusions regarding the TDIU 
claim.  See Henderson v. West, 12 Vet. App. 11 (1998), citing 
Harris v. Derwinski, 1 Vet. App. 180 (1991), for the 
proposition that, where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.

Assuming that it is the veteran's desire to pursue an appeal 
of the claim for an increased rating, the issuance of a 
statement of the case must be accomplished in order for the 
Board to acquire jurisdiction over it.  See Godfrey v. Brown, 
7 Vet.App. 398 (1995) (wherein the Court held that, where a 
claim has been placed in appellate status by the filing of a 
notice of disagreement and it does not appear that the RO has 
acted upon it, the Board must remand the claim to the RO for 
preparation of a statement of the case as to that claim, lest 
the claimant be denied the opportunity to perfect an appeal 
as to the issue in dispute).  Accordingly, it will be 
necessary for the Board to remand this matter concerning the 
veteran's increased rating claim to the RO for preparation of 
a statement of the case in order to provide the veteran with 
the opportunity to perfect an appeal regarding it.   

This Remand will also give the RO an opportunity to consider 
the implications of the Veterans Claims Assistance Act of 
2000, (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001), with implementing 
regulations published at 66 Fed. Reg. 45620, 45630-32 (August 
29, 2001) to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.  The VCAA was signed into law in November 
2000, and it redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Since this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date, it applies to the current 
appeal.  38 U.S.C.A. § 5107(a).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Although the additional delay occasioned by this Remand is 
regrettable, this case is being returned to the RO so that 
the following development may be accomplished:  

1.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, have been fully 
carried out in connection with the issues addressed 
in this Remand.  In particular, the RO should 
ensure that the new notification requirements and 
development procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 and at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 are 
fully complied with and satisfied.  For further 
guidance on the processing of this case in light of 
the changes in the law, the RO should refer to any 
pertinent guidance that is provided by the 
Department, including, General Counsel precedent 
opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.

2.  After the completion of any development 
undertaken as a result of the preceding paragraph, 
as for instance a current examination of the 
veteran's right knee, and in the event the 
veteran's claims continue to be denied, the RO 
should issue a supplemental statement of the case 
to the veteran and his representative.  That 
document particularly should address the TDIU claim 
in light of the VCAA, as well as all aspects of the 
claim for an increased rating for right patella 
chondromalacia status post re-alignment.  This 
should include the impact of the VCAA on the 
increased rating claim and the applicable schedular 
criteria for evaluating impairment caused by the 
veteran's knee disability.  The RO should consider, 
where applicable, the provisions of 38 C.F.R. 
§ 4.16(a) and (b).  Further, the veteran should be 
advised that, if he wishes the Board to address the 
increased rating claim, he must submit a timely 
substantive appeal in response to the supplemental 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



